Name: Commission Regulation (EC) NoÃ 133/2006 of 26 January 2006 amending Regulation (EEC) NoÃ 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: economic policy;  social protection;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 27.1.2006 EN Official Journal of the European Union L 23/11 COMMISSION REGULATION (EC) No 133/2006 of 26 January 2006 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 3149/92 (2) lays down the detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons. (2) In order to ensure proper implementation of the annual distribution plan for 2006, as established by Commission Regulation (EC) No 1819/2005 of 8 November 2005 adopting a plan allocating resources to the Member States to be charged against the 2006 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the deadlines set for the withdrawal of dairy products from intervention stocks should be adapted. (3) The products to be withdrawn from intervention stocks under the annual plan may be supplied unprocessed or processed for the manufacture of food, or withdrawn in payment for the supply or manufacture of food mobilised on the Community market. In the latter case, the products in intervention stocks which may be withdrawn in payment for the manufacture of cereal products should be specified. The conditions, laid down in Article 4 of Regulation (EEC) No 3149/92, governing calls for tender for the organisation of supplies in the Member States must in this case be specified accordingly. (4) Since intra-Community transport costs are borne by the Community on the basis of the actual costs, as determined by means of calls for tender, it is no longer necessary to make provision for the production of supporting documents concerning the distances covered for reimbursement purposes. (5) Article 3(1) of Regulation (EEC) No 3149/92, as amended by Regulation (EC) No 1903/2004 (4), lays down that the period for implementing the annual plan ends on 31 December. The deadline for sending annual reports, laid down in Article 10 of Regulation (EEC) No 3149/92, should therefore be adapted accordingly. (6) Regulation (EEC) No 3149/92 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3149/92 is hereby amended as follows: 1. In Article 3(2), third subparagraph, the following sentence is added: In the case of butter allocated to Member States under the 2006 annual plan, where the allocations involve amounts in excess of 500 tonnes, 70 % of the butter must be withdrawn from intervention stocks before 1 March 2006. 2. Article 4 is amended as follows: (a) in paragraph 1(b), the following subparagraph is inserted after the third subparagraph: Similarly, where no cereals are available in intervention stocks, the Commission may authorise the removal of rice from intervention stocks to pay for the supply of cereals or cereal products mobilised on the market. (b) in paragraph 2(a), fourth subparagraph, the following sentence is added: Similarly, where supply involves cereals or cereal products in exchange for rice withdrawn from intervention stocks, the invitation to tender shall specify that the product to be withdrawn is a specific rice held by an intervention agency. 3. In Article 7(2), the second sentence is replaced by the following: The application for reimbursement shall include all necessary supporting documents, particularly those concerning the transport. 4. In Article 10, the first sentence of the first subparagraph is replaced by the following: No later than 30 June each year, the Member States shall send the Commission a report on the implementation of the plan on their territory during the previous year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 15.12.1987, p. 1. Regulation as amended by Regulation (EC) No 2535/95 (OJ L 260, 31.10.1995, p. 3). (2) OJ L 313, 30.10.1992, p. 50. Regulation as last amended by Regulation (EC) No 1608/2005 (OJ L 256, 1.10.2005, p. 13). (3) OJ L 293, 9.11.2005, p. 3. (4) OJ L 328, 30.10.2004, p. 77.